Citation Nr: 1437177	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-17 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis with limitation of motion of the left knee.  

2.  Entitlement to an evaluation in excess of 20 percent for torn medial meniscus of the left knee with recurrent effusions.

3.  Entitlement to an evaluation for lateral instability of the left knee.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1982 to August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (Agency of Original Jurisdiction (AOJ)), in Los Angeles, California.  


FINDINGS OF FACT

1.  The Veteran's left knee degenerative arthritis, has been characterized by limitation of flexion to no less than 95 degrees and limitation of extension to no more than 5 degrees and without any additional limitation due to pain, weakness, incoordination, fatigability or lack of endurance, during the entire appeal period.

2.  The Veteran's left knee lateral and medial meniscus tears are of one semilunar cartilage.

3.  The Veteran's left knee disability is manifested by slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, for left knee degenerative arthritis, based on limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  The criteria for an evaluation in excess of 20 percent for residuals of degenerative torn meniscus of the left knee  have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5258 (2013).

3.  The criteria for a separate 10 percent disability evaluation, but no higher, for slight left knee lateral instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.27, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2005 and provided additional notice in a letter sent to the Veteran in July 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service, VA, and private treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  VA provided the Veteran with adequate medical examinations of his left knee disability in September 2005 and November 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disability.  Both examiners provided detailed findings regarding the left knee disability.  These examinations are therefore adequate.

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).


Increased Ratings - Laws and Regulations  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain itself does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).  "Pain . . . may result in functional loss but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.'"  Mitchell, 25 Vet. App. at 38 (quoting 38 C.F.R. § 4.40).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation is disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was file until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b)(2) (West 2002 & Supp. 2013).

Diagnostic Code (DC) 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Factual Background

The Veteran applied for an increased rating after a May 2005 arthroscopic surgery upon his previously service-connected left knee.  Private treatment records document treatment for knee pain.  In 2005 the Veteran was diagnosed with patellofemoral chondromalacia, severe medial compartment osteoarthritis, and a degenerative tear in the posterior horn medial and lateral meniscus.  The records document left knee effusion, crepitation, and some limitation on motion.

The records contain the Veteran's subjective reports of throbbing knee pain, the knee giving out, flare-ups of pain, lack of coordination, fatigability, locking, clicking, and popping.  In 2012 the Veteran requested a knee brace.  The VA fitted the Veteran for said brace.


Range of Motion

Between May 2005 and January 2013, VA and private treatment records from "S.C.", M.D. (Dr. S.C.) document measurements of the active range of motion of the Veteran's left knee.  Flexion was never less than to 95 degrees and extension was never limited  to more than 5 degrees.  This includes extension to zero degrees and flexion to 95 degrees on examination in September 2005, and extension to 5 degrees and flexion to 125 degrees, with pain at the extremes, during a November 2009 examination.  


Imaging

A June 2004 VA outpatient weight bearing x-ray showed that the Veteran had near bone on bone in the medial compartment.  A June 2004 VA outpatient MRI indicated intact ligaments and tendons, tricompartment osteoarthritis, moderate joint effusion, degenerative changes in both medial and lateral meniscus, but no meniscus tears.  A May 2005 MRI ordered by private physician, Dr. S.C., showed a left knee large effusion, degeneration of the meniscus and a large tear in the meniscus.  The Veteran's patella, tendons, and ligaments were assessed as normal.  During a September 2005 VA examination, assessment of x-ray imagery revealed narrowing of the joint space in the medial compartment with no patellar subluxation.  In July 2008, x-rays ordered by Dr. S.C. revealed bone on bone medial joint space narrowing.  Images read in the November 2009 VA examination showed severe anterior compartment degenerative changes with subchondral sclerosis, marginal spurring, and narrow joint space.  In August 2012, VA outpatient imagery showed degenerative joint disease and chondromalacia.  


Other Objective Findings

Notable findings and treatment as follows.  Dr. S.C. noted pseudo valgus laxity in May 2005.  In September 2005 and April 2006, Dr. S.C. also noted medial joint line tenderness, stable anterior drawer and Lachman tests, pseudo valgus laxity, positive grind, and crepitation.  

In a September 2005 VA examination, it was noted that the Veteran's range of motion was not limited by fatigability, lack of coordination, weakness or repetitive use.  The Veteran had normal strength in the lower legs; stability of the knee was intact without any anterior, posterior or varus, valgus instability.

In May, June, and July 2006, Dr. S.C. noted left knee effusion, pseudo valgus laxity, positive medial and patellofemoral grind, and mild joint line tenderness.

In July through October 2008, Dr. S.C. documented crepitation with range of motion and pseudo valgus laxity.  In July 2009 Dr. S.C. documented positive grind and inhibition tests with medial-sided tenderness.  No effusion or gross instability was noted.

In November 2009, another VA examination was conducted.  The examiner found that the Veteran had some opening of the medial compartment when valgus stress was applied, otherwise the Veteran was stable to varus stress, anterior, and posterior drawer tests.  The Veteran was positive for McMurray's and positive for patellar crepitus.  Range of motion was limited by pain only at the extremes, but not by weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion.

In an October 2012 VA physical rehabilitation consultation, the Veteran underwent the following tests.  Facet loading, anterior and posterior drawer, McMurray's, patellar grind, patella apprehension, quad contraction, varus and valgus stress, and patellar ballotment.  All results were negative.

In a November 2012 VA outpatient appointment, the Veteran's left knee was found to be tender to palpitation on the medial joint line, and exhibiting crepitation.  Varus and Valgus stress test were negative.  Anterior and posterior drawer tests were negative.  The Veteran was able to increase resistance training without increasing knee pain.

January 2013 VA outpatient records documented no erythema along the knee joint, no effusion and the knee was not tender to palpitation.  

Analysis

In February 2000, the AOJ originally granted service connection for left knee degenerative arthritis with limitation of motion and torn medial meniscus of the left knee with recurrent effusions.  Those decisions were not appealed, and no new and material evidence was received during the appeal period, and they became final.  In May 2005 the Veteran applied for increased ratings.  In February 2006 the AOJ continued the original evaluations and the Veteran appealed.  The Veteran contends that the assigned evaluations do not adequately reflect the severity of his disabilities.

There is no evidence of left knee ankyloses, of left tibia and fibula non or malunion, or left knee genu recurvatum, thus Diagnostic Codes 5256, 5262, and 5263 are not for application.

Arthritis and Range of Motion

The Board finds the numerous ranges of motion results to be highly probative evidence against a finding that the left knee disability approximates the criteria for a rating higher than 10 percent under Diagnostic Codes 5260 or 5261.  Applying the rating criteria under Diagnostic Codes 5260 and 5261 to the aforementioned range of motions findings, the Veteran's limitation on range of motion would result in  a noncompensable rating for limitation of extension or flexion.  Accordingly, given the objective evidence of noncompensable painful limitation of motion, a rating of 10 percent is appropriately assigned pursuant to the criteria under Diagnostic Code 5003. See also 38 C.F.R. § 4.59 (governing evaluation of painful joint motion), Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (addressing the applicability of section 4.59).  Given that the Veteran's only affected joint is his knee joint, additional compensation under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (a 20 percent evaluation is warranted for arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations).

Active range of motion for both knees is well outside the values that allow for compensable ratings.  The results of the November 2011 examination show that there is not additional loss of function of the left knee due to pain or any other symptom contemplated by 38 C.F.R. § 4.40 or § 4.45, and the Veteran is already being compensated for his painful motion. Hence, those provisions do not provide for additional compensation for the left knee.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (explaining that pain on motion, by itself, does not constitute functional loss). 

The evidence shows that while the Veteran has experienced chronic knee pain there is no weakness and the only range of motion lost due to pain was "at the extremes."  Given the extent of motion shown by the Veteran during treatment and examination, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of left leg flexion to 30 degrees or less or loss of left leg extension of 15 degrees or more, the criteria for a ratings higher than 10 percent for loss of flexion and loss of extension, respectively.  

Meniscus Damage

The highest schedular rating has already been assigned the Veteran's torn medial meniscus of the left knee with recurrent effusion.  In July 2014 argument, the Veteran's representative contended that because the Veteran has been found to have torn lateral and medial meniscus cartilage a separate rating should be assigned.  The representative has submitted a diagram showing meniscus cartilage with a lateral side and a medial side.  The rating criteria provides for a 20 percent rating for dislocated cartilage or meniscus with frequent episodes of locking pain, and effusion into the joint.  Assigning an additional rating because the same cartilage has two tears would amount to pyramiding because it would be rating a torn cartilage, which is the disability that the Veteran has, more than once.  

Instability

The Veteran has alleged that his knee is unstable.  Therefore the Board has considered the criteria that address instability of the knee.  The Veteran reports of instability of his left knee to include giving out and falling.  A private doctor noted pseudo valgus laxity on numerous occasions.  The VA examiner noted that there was "some opening of the medial compartment when valgus stress was applied, otherwise he was stable."  Numerous tests resulted in findings of stability.  The Board has considered his reports of falling and request for a knee brace to be indicative of potential moderate or severe instability, but finds the objective findings of pseudo valgus laxity and the finding that the Veteran was stable except for "some" opening on testing, tends to show that it is questionable whether he has any lateral instability or subluxation.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his left knee disability results in, at most, slight instability of the left knee.  Therefore a 10 percent rating is warranted under Diagnostic Code 5257.  Applying the benefit of doubt in favor of the Veteran, the Board concludes that a rating under Diagnostic Code 5257 is warranted for left knee slight lateral instability.  38 C.F.R. § 4.3.


ORDER

An evaluation in excess of 10 percent for degenerative arthritis with limitation of motion of the left knee is denied.  

An evaluation in excess of 20 percent for torn medial meniscus of the left knee with recurrent effusions is denied.

An evaluation of 10 percent for slight lateral instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


